   Case 3:18-cv-00212-K Document 44 Filed 02/05/19                  Page 1 of 4 PageID 379


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DAVID TYSON, JR.,                  §
                                   §
        Plaintiff,                 §
                                   §
v.                                 §
                                   §
RICHARDSON INDEPENDENT             §                   CIVIL ACTION NO. 3:18-CV-00212-K
SCHOOL DISTRICT, and JEAN BONO,    §
KIM CASTON, KAREN CLARDY,          §
KATIE PATTERSON, ERON LINN,        §
JUSTIN BONO, and KRISTIN KUHNE, in §
their official capacities,         §
                                   §
        Defendants.                §

                        AGREED MOTION TO DISMISS THE CASE

       Plaintiff, David Tyson, Jr,. and Defendants, the Richardson Independent School District,

and Jean Bono, Kim Caston, Karen Clardy, Katie Patterson, Eron Linn, Justin Bono, and Kristin

Kuhne, in their official capacities, file this Agreed Motion to Dismiss the Case, as follows:

                                                 I.

                                  GROUNDS FOR MOTION

       Plaintiff brought this action against Defendants on January 26, 2018, seeking declaratory

and injunctive relief regarding the method by which the Richardson Independent School District

(“RISD” or “the District”) elects its Board of Trustees (“Board”). On January 23, 2019, Plaintiff

and Defendants filed their Joint Settlement Advisory and Motion for Abeyance of Certain

Deadlines, which informed the Court that the parties had reached a settlement agreement

(“Agreement”) that was expected to resolve all issues between the parties without the need for

further Court intervention. The Court granted the Joint Motion for Abeyance of Certain

Deadlines, and abated any interim deadlines through and until February 5, 2019.



                                                 1
    Case 3:18-cv-00212-K Document 44 Filed 02/05/19                            Page 2 of 4 PageID 380


        Pursuant to the Agreement, Defendants agreed to adopt an electoral plan which consists

of five single-member districts and two at-large districts (“5:2 System”), with the populations of

no fewer than two of the five single-member districts each comprised of a majority of minority

citizens who are of voting age. In order to ensure that these changes will take effect as soon as

possible, the parties also agreed to implement the 5:2 System beginning with an election held on

November 2019 uniform election date (i.e., November 5, 2019).1 The parties further agreed that

following adoption of the new plan, they would move to dismiss the case. RISD has now

adopted the 5:2 System.2 After consulting with their respective counsel and experts, the parties

have independently concluded that the newly-adopted System complies with the Voting Rights

Act of 1965 and the requirements of the Agreement.

        Because there are no remaining disputes between the parties, Plaintiff and Defendants

agree to dismiss, with prejudice, this action in its entirety.

                                                        II.

                                           REQUESTED RELIEF

        Based on the parties’ agreement that the plan adopted by the Board on February 4, 2019,

complies with the Act and satisfies the terms of the Agreement, Plaintiff and Defendants move to

dismiss this action in its entirety. The parties have submitted a proposed order reflecting same.

        In addition, in order to implement the 5:2 System as contemplated by the Agreement and

approved by the Board beginning with an election held on the November 2019 uniform election


1
         RISD’s regular election date is the May uniform election date. Given that the filing period for an election
held on the May 2019 uniform election date has been open since January 16, 2019 (prior to the Board’s adoption of
the 5:2 System), the soonest the District could begin implementing its new 5:2 System and provide adequate
advanced notice to potential candidates of the new district boundaries, is an election held on the only other uniform
election date provided by state law—November 2019. This requires the Board to delay its May 2019 election until
November of 2019.
2
         On February 5, 2019, Defendants notified Plaintiff that on February 4, 2019, the Board voted 7:0 to adopt
an electoral system consistent with the terms of the Agreement.



                                                         2
    Case 3:18-cv-00212-K Document 44 Filed 02/05/19                           Page 3 of 4 PageID 381


date, the parties request that RISD be relieved from certain state law requirements for purposes

of its 2019 election. Specifically, the parties request that the Court authorize RISD to do the

following:

        (a)      make a one-time change to its election date, moving its 2019 trustee election from

the May uniform election date to the November uniform election date (See TEX. ELEC. CODE §

41.0052(a));

        (b)      adjust the terms of office of the trustees whose terms would be expiring in May

2019 to conform to the November 2019 election date, and adjust the terms of those trustees

elected in November 2019 to conform to the District’s regular May uniform election date (to

which the District shall return beginning May 2020), meaning those trustee terms would expire

in May 2022 rather than November 2022 (See TEX. ELEC. CODE § 41.0052(b))3; and

        (c)      conduct its November 2019 election without an election partner in the event that

no entity eligible to partner with RISD for elections is conducting an election on the November

2019 uniform election date (See TEX. EDUC. CODE § 11.0581)).

        The parties have submitted a separate, proposed order reflecting same. Should the Court

decline to grant the parties’ request with respect to RISD’s obligations under the above state law

provisions, the Board has ordered implementation of the 5:2 System beginning with the District’s

regular May 2020 election.




3
         Under state law, the authority of a governing board to change its election date to the November uniform
election date and to adjust the terms of its officers to confirm to that date expired on December 31, 2016. See TEX.
ELEC. CODE § 41.0052.



                                                         3
   Case 3:18-cv-00212-K Document 44 Filed 02/05/19                Page 4 of 4 PageID 382


DATED: February 5, 2019.


Respectfully submitted,

BREWER STOREFRONT, PLLC                            THOMPSON & HORTON LLP

/s/ Michael J. Collins                             /s/ Carlos G. Lopez
William A. Brewer III                              Carlos G. Lopez
State Bar Number 02967035                          State Bar No. 12562953
wab@brewerattorneys.com                            clopez@thompsonhorton.com
Michael J. Collins
State Bar Number 00785493                          500 N. Akard Street, Suite 3150
mjc@brewerattorneys.com                            Dallas, Texas 75201
                                                   Telephone: (972) 734-5490
1717 Main Street                                   Facsimile: (972) 534-1495
Suite 5900
Dallas, Texas 75201                                Lisa R. McBride
Telephone: (214) 653-4000                          State Bar No. 24092801
Facsimile: (214) 653-1015                          lmcbride@thompsonhorton.com

ATTORNEYS FOR PLAINTIFF                            3200 Southwest Freeway, Suite 2000
                                                   Houston, Texas 77027
                                                   Telephone: (713) 554-6747
                                                   Facsimile: (713) 583-8371

                                                   ATTORNEYS FOR DEFENDANTS




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served upon
all counsel of record in accordance with the Federal Rules of Civil Procedure on this 5th day of
February 2019.

                                                     /s/ Carlos G. Lopez
                                                       Carlos G. Lopez




                                               4
